DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claim 1, lines 5-6: “the frictional fit” lacks antecedent basis.
Claim 10, line 2: “the first shaft” and “the second shaft” lack antecedent basis.  Examiner notes that it appears claim 10 should depend from claim 9 to correct the antecedent basis issue.
Claim 12, lines 9-10: “the frictional fit” lacks antecedent basis.
Claim 18, line 1: “the shaft” should be changed to --the at least one shaft--.
Claims 20, lines 8-9: “the frictional fit” lacks antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-14, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Connor (US 2012/200062).
Re Clm 1:  O’Connor discloses a joint assembly comprising: a housing (15, comprising first and second housings 22, 24) comprising an inner diameter portion having a tapered surface (see figs 3-5); and at least one shaft (14, comprising first and second shafts 18, 20) having an outer diameter portion having a tapered surface that is complementary in shape to the inner diameter portion of the housing (see fig 3), wherein at least one of the shaft or the housing is adapted to rotate relative to the other (paragraph 0017), and wherein the frictional fit is adjustable by modifying the axial position of the shaft relative to the housing (see paragraphs 0020-0022).
Re Clm 7:  O’Connor discloses a step (for example 35, fig 5) formed in the tapered surface of the shaft or tapered surface of the housing to prevent axial movement of the bearing.
Re Clm 8:  O’Connor discloses wherein the at least one housing comprises a first housing and a second housing (22, 24).
Re Clm 9:  O’Connor discloses wherein the at least one shaft comprises a first shaft and a second shaft (18, 20).
Re Clm 10:  O’Connor discloses wherein the shaft comprises a connecting component (16 and 17) connecting the first shaft to the second shaft.
Re Clm 11:  O’Connor discloses wherein the connecting component extends through each of the first and second shafts and is capable of providing a biasing force to fix the axial position of the first and second shafts relative to the first and second housings respectively (see paragraphs 0020-0022).
Re Clm 12:  O’Connor discloses a bicycle assembly (disclosure) comprising: a bicycle frame comprising: a main structure and a support structure comprising a wheel assembly (see fig 1, paragraph 0007); and a joint assembly comprising: a housing (15, comprising first and second housings 22, 24) comprising an inner diameter portion having a tapered surface (see figs 3-5); and at least one shaft (14, 
Re Clm 13:  O’Connor discloses wherein the tapered surface of the inner diameter portion of the at least one housing has an angle α relative to an axis of the housing, wherein 1°≤α≤89° (see paragraph 0025).
Re Clm 14:  O’Connor discloses wherein the tapered surface of the outer diameter of the at least one shaft has an angle α relative to an axis of the housing, wherein 1°≤α≤89° (see paragraph 0025).
Re Clm 18:  O’Connor discloses wherein the shaft is capable of being readjusted (rotated, torqued via elements 16/17, etc.) within the housing to provide a frictional fit and axial force between the housing and the shaft.
Re Clm 20:  O’Connor discloses vehicle subassembly (see fig 1) comprising: a frame (11); and a component (13) rotatably attached to the frame by a joint assembly (10) located within the frame, the joint assembly comprising: a housing (15, comprising first and second housings 22, 24) comprising an inner diameter portion having a tapered surface (see figs 3-5); and at least one shaft (14, comprising first and second shafts 18, 20) having an outer diameter portion having a tapered surface that is complementary in shape to the inner diameter portion of the housing (see fig 3), wherein at least one of the shaft or the housing is adapted to rotate relative to the other (paragraph 0017), and wherein the frictional fit is adjustable by modifying the axial position of the shaft relative to the housing (see paragraphs 0020-0022).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2015/0017000).
Re Clm 2:  O’Connor fails to disclose comprising a polymer layer between the shaft and the housing.  Sato discloses a tapered contact bearing (pad 5 with overlay of Teflon) between a housing (4) and a shaft (8), wherein a polymer layer (5) is disposed between the housing and the shaft.  This is taught for the purpose of providing a low frictional coefficient and superior sliding characteristics.   Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided a polymer layer between the shaft and the housing, as taught by Sato et al., in the device of O’Connor, for the purpose of providing a low frictional coefficient and superior sliding characteristics.   
Re Clm 3:  O’Connor as modified above discloses wherein the polymer layer comprises a fluorinated polymer (Teflon, i.e. PTFE is a fluorinated polymer).

Re Clm 6:  O’Connor as modified above discloses wherein the polymer layer is provided in the form of a bearing, the bearing including a substrate on which the polymer layer is provided (Sato discloses that the PTFE (Teflon) is an overlay layer on a bearing pad).

Claims 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Buhl (US 4765770).
Re Clm 15:  O’Connor fails to disclose wherein the at least one of the housing or at least one shaft further comprises a lubricant disposed at an interface between housing and shaft.  Buhl teaches a tapered bearing filled with a lubricant (grease, via lubricant nipple 11), for the extremely well-known reason for reducing friction between the bearing members.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided the interface (bearing) between the housing and the shaft of O’Connor to comprise a lubricant, as taught by Buhl, for the purpose of reducing friction and reducing wear between the housing and shaft members.  
Re Clms 16 and 17:  O’Connor discloses wherein the tapered portion of the shaft has an inner end and an outer end, the housing has an inner end and outer end, and at least one of an outer interface between the tapered portion of the shaft and the housing at the outer end or an inner interface between the tapered portion of the shaft and the housing at the inner end (see figs).  However, O’Connor fails to disclose wherein at least one of an outer or inner interface is sealed with an annular seal.

Re Clm 19:  O’Connor fails to disclose at least one spring element to provide a biasing force such that the shaft is biased against the housing.  Buhl teaches the use of a spring element to provide a pre-stressing load between the tapered members to retain contact between the members.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided the device of O’Connor with a spring element, as taught by Buhl, to provide a pre-stressing load between the tapered members to retain contact between the members.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060. The examiner can normally be reached Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN P MASINICK/               Primary Examiner, Art Unit 3678